NO. 07-01-0071-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO

PANEL E

DECEMBER 18, 2003
______________________________


RICHARD O. HARRIS, INDIVIDUALLY AND AS TRUSTEE OF 
RICHARD O. HARRIS PROFIT SHARING TRUST, APPELLANT

V.

RICHARD K. ARCHER, M.D., INDIVIDUALLY AND AS TRUSTEE OF 
THE RICHARD K. ARCHER, M.D., P.A. PROFIT SHARING PLAN & TRUST
AND REBA LAND, INC., APPELLEES AND CROSS-APPELLANTS

V. 

STEVE W. STERQUELL, INDIVIDUALLY AND AS TRUSTEE OF
STEVE W. STERQUELL PROFIT SHARING TRUST, CROSS-APPELLEES

_________________________________

FROM THE 47TH DISTRICT COURT OF RANDALL COUNTY;

NO. 40,125-A; HONORABLE DAVID L. GLEASON, JUDGE
_______________________________

Before JOHNSON, C.J., and QUINN, J., and BOYD, S.J. (1)
ORDER ON REMITTITUR
	Our opinion of December 9, 2003, suggested that Richard O. Harris, Individually
and as Trustee of the Richard O. Harris Profit Sharing Trust (collectively "Harris"), and
Steve W. Sterquell, Individually and as Trustee of the Steve W. Sterquell Profit Sharing
Trust (collectively "Sterquell"), each remit those amounts of exemplary damages in excess
of $407,790 which were awarded to them by the trial court judgment.  On December 17,
2003, both Harris and Sterquell filed remititturs conforming to our suggestion.  
	In accordance with our opinion of December 9, 2003: (1) the trial court judgment as
to Harris is reversed; (2) judgment is rendered that Richard O. Harris, Individually and as
Trustee of the Richard O. Harris Profit Sharing Trust recover from Richard K. Archer, M.D.,
Individually and as Trustee of the Richard K. Archer, M.D., P.A. Profit Sharing Plan &
Trust, and Reba Land, Inc., jointly and severally, judgment for actual damages in the
amount of One Hundred One Thousand, Nine Hundred Forty-Seven and 50/100 dollars
($101,947.50), and (3) judgment is rendered that Richard O. Harris, Individually and as
Trustee of the Richard O. Harris Profit Sharing Trust recover from Richard K. Archer, M.D.,
Individually, judgment for exemplary damages in the further amount of Four Hundred
Seven Thousand, Seven Hundred Ninety and no/100 dollars ($407,790).
	Further, in accordance with our opinion of December 9, 2003: (1) except as
specifically reformed herein, the trial court judgment providing that Steve W. Sterquell,
Individually and as Trustee of the Steve W. Sterquell Profit Sharing Trust recover from
Richard K. Archer, M.D., Individually and as Trustee of the Richard K. Archer, M.D., P.A.
Profit Sharing Plan & Trust, and Reba Land, Inc., is affirmed; (2) that part of the trial court
judgment providing that Steve W. Sterquell, Individually and as Trustee of the Steve W.
Sterquell Profit Sharing Trust recover judgment for exemplary damages from Richard K.
Archer, M.D., Individually, is reformed to provide that Steve W. Sterquell, Individually and
as Trustee of the Steve W. Sterquell Profit Sharing Trust recover from Richard K. Archer,
M.D., Individually, judgment for exemplary damages in the amount of Four Hundred Seven
Thousand, Seven Hundred Ninety and no/100 dollars ($407,790).
 
							Phil Johnson
							Chief Justice
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.